DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ELECTRIC MEDIA GAP MACHINE WITH STATOR HAVING WINDING HEADS WITH END-SIDE DEPRESSION FOR RECEIVING A HOUSING SECTION”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claim 1”  Are those new limitations or are the prior limitations in claim 1. It is confusing and unclear and needs clarification. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Immendoerfer et al. (US PG PUB 2018014212 hereinafter “Immendoerfer”) in view of Podack (US PG Pub 20110127872 hereinafter “Podack”). 
Re-claim 1, Immendoerfer discloses an electric media gap machine (11) for a compressor (2) and/or a turbine (3), the media gap machine comprising a housing (6), a shaft (5) which is mounted rotatably in the housing (6) and on which a rotor (7,9) is arranged fixedly so as to rotate with the shaft, a stator (8) which is fixed on the housing, which has at least one multiphase drive winding (P[0024], ) for generating a drive magnetic field (annotated Fig.2), and which has a plurality of radially inwardly projecting stator teeth (16), the drive winding (P[0024]) being configured as at least one conductor coil (winding is coil) which is wound around the stator teeth (16) and has winding heads (annotated Fig.1) which project on the stator (8) axially on both sides (see Fig.1), wherein, on at least one of the winding heads (annotated Fig.1), the drive winding (annotated Fig.1) has an end- side depression (annotated Fig.1) for receiving a housing section (annotated Fig.1) of the housing (6) at least in regions (annotated Fig.1).  
Immendoerfer fails to explicitly teach flat conductor coil.
However, Podack teaches flat conductor coil (2, Claim 1, 2 are flat bodies).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the coil disclosed by Immendoerfer wherein the coil is a flat 

    PNG
    media_image2.png
    707
    824
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    310
    269
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    265
    479
    media_image4.png
    Greyscale

Re-claim 2,  Immendoerfer as modified discloses the media gap machine as claimed in claim 1, wherein the housing (6) has a flow volute (annotated Fig.1) for gas flow management, and wherein the depression (annotated Fig.1) is configured for receiving the flow volute (annotated Fig.1) at least in regions.  
Re-claim 3, Immendoerfer as modified discloses media gap machine as claimed in claim 1, wherein the depression (annotated Fig.1) extends along an entire circumference of the winding head (annotated Fig.1).  
Re-claim 4,  Immendoerfer  as modified discloses  the media gap machine as claimed in claim 1, characterized in that each respective winding head has a radial height (H) from an inner circumference (annotated Fig.1) as far as an outer circumference (annotated Fig.1) of the drive winding (16), and in that the depression (annotated Fig.1) extends radially only over a region which is smaller than the height (H, annotated Fig.1)).  
Re-claim 5, Immendoerfer as modified discloses the  media gap machine as claimed in claim 4, characterized in that the depression  (annotated Fig.1) extends as far as into the outer circumference (annotated Fig.1) .  
Re-claim 6, Immendoerfer as modified discloses the media gap machine as claimed in claim 4, characterized in that the depression (annotated Fig.1) increases (see in Fig.1 ends are thicker towards outer circumference) in a direction of the outer circumference (annotated Fig.1).  
Re-claim 7, Immendoerfer as modified discloses the  media gap machine as claimed in claim 1 above. 
Immendoerfer as modified fails to explicitly teach in that each respective flat conductor coil has a rectangular conductor cross section.  
However, However, Podack teaches in that each respective flat conductor coil (2) has a rectangular conductor cross section (2, Claim 1, 2 are flat bodies, also see Fig.5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the coil disclosed by Immendoerfer wherein each respective flat conductor coil has a rectangular conductor cross section as suggested by Podack to allow for more material to be used and have a larger torque and better securing of the turns (Podack, P[0007]).
Re-claim 11, Immendoerfer as modified discloses the compressor (2) and/or a turbine (3), having a housing (6) and having a shaft (5) which is mounted rotatably in the housing (6) and on which at least one claim 1, 
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject.
Re-claim 8,  recites “inter alia” The media gap machine as claimed in claim 1, further comprising an inner sleeve (27) which surrounds the rotor (11) completely on a circumferential side and axially at least in sections, and an outer sleeve (25) which is arranged coaxially with respect to said inner sleeve (27), the drive winding (16) being arranged radially outside the outer sleeve (25), and a flow path (26) for medium through the media gap machine (10) being formed between the inner sleeve (27) and the outer sleeve (25).  


    PNG
    media_image5.png
    779
    642
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    9
    5
    media_image6.png
    Greyscale

The prior art of record, IP.com NPL Patent Search and IDS searches fail to teach the details of claim 8 and claim 1 combination wherein Re-claim 8,  recites “inter alia ”The media gap machine as claimed in claim 1, further comprising an inner sleeve (27) which surrounds the rotor (11) completely on a circumferential side and axially at least in sections, and an outer sleeve (25) which is arranged coaxially with respect to said inner sleeve (27), the drive winding (16) being arranged radially outside the outer sleeve (25), and a flow path (26) for medium through the media gap machine (10) being formed between the inner sleeve (27) and the outer sleeve (25).   Which is a unique combination. 
Claims 9 and 10 are objected to based on dependency from claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834